COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-10-066-CV
 
RODNEY D. THORNTON                                                       APPELLANT
 
                                                   V.
 
THOMAS F. DARDEN AND                                                     APPELLEES
QUICKSILVER RESOURCES INC.
                                               ----------
            FROM THE 48TH DISTRICT COURT OF TARRANT
COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  MCCOY, DAUPHINOT, and
MEIER, JJ.
 
DELIVERED:  April 8, 2010




[1]See Tex. R. App. P. 47.4.